Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 1 of 32 PageID 110




                      Exhibit G
                    Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 2 of 32 PageID 111




              Preliminary infringement analysis of Endureed’s VIVA Palm product with respect to U.S. Patent No. 8,984,836.

1. A synthetic thatch member     VIVA Palm is a synthetic thatch member for use as a roofing material product.
for use as a roofing material
product, said synthetic thatch   “Premium aesthetics meet affordability with this authentic, palm style thatch. VIVA palm is a synthetic
member comprising:               palm leaf formed into a textured shingle and then cut with a unique pattern to replicate the appearance
                                 of natural palm leaves.” Ex. E at 2 (emphasis added).

                                 “VIVA palm is an innovative roofing system simulating the appearance and texture of natural palm
                                 thatch.” Ex. B at 1 (emphasis added).
a plurality of frond members,    VIVA Palm is a synthetic thatch member comprising a plurality of frond members.




                                 Ex. D at 4.




                                                                    1
                   Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 3 of 32 PageID 112




said frond members defining a VIVA Palm contains a plurality of frond members, wherein said frond members define a first three-
first three-dimensional surface dimensional surface of the thatch member and a second three-dimensional surface of the thatch
of said thatch member and a     member.
second three-dimensional
surface of said thatch member,




                                                                 2
                    Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 4 of 32 PageID 113




said first and second surfaces   VIVA Palm contains a plurality of frond members, wherein the first and second surfaces comprise
comprising opposing sides of     opposite sides of the plurality of frond members.
said plurality of frond
members;




                                                                   3
                   Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 5 of 32 PageID 114




a fused portion,            VIVA Palm is a thatch member, wherein the thatch member has a fused portion.




                            Ex. D at 4.




                                                             4
                      Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 6 of 32 PageID 115




said fused portion comprising       VIVA Palm is a thatch member, wherein the thatch member has a fused portion comprising a first
a first portion of said first and   portion of said first and said second three-dimensional surfaces of each of said plurality of frond
said second three-dimensional       members.
surfaces of each of said
plurality of frond members,




                                    Ex. D at 4.

                                    The second three-dimensional surface of the plurality of frond members comprises the reverse of the
                                    synthetic thatch member pictured above, as shown on pages 2-3 of this chart.




                                                                       5
                    Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 7 of 32 PageID 116




wherein each of said first       VIVA Palm is a thatch member, wherein each of said first portions is connected relative to one
portions is connected relative   another, such that said fused portion defines a substantially impermeable surface.
to one another, such that said
fused portion defines a
substantially impermeable
surface; and




                                 Ex. D at 4.

                                 VIVA Palm is “[d]esigned to withstand long-term UV exposure, fire and the rigors of inclement weather.”
                                 Ex. E at 2.




                                                                    6
                      Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 8 of 32 PageID 117




a serrated portion,            VIVA Palm is a thatch member, wherein the thatch member has a serrated portion.




                               Ex. D at 4.




                                                                7
                    Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 9 of 32 PageID 118




said serrated portion being      VIVA Palm is a thatch member, wherein the thatch member has a serrated portion located substantially
located substantially adjacent   adjacent to the fused portion.
said fused portion and




                                 Ex. D at 4.




                                                                   8
                    Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 10 of 32 PageID 119




comprising a second portion       VIVA Palm is a thatch member, wherein the thatch member has a serrated portion comprising a
of said first and said second     second portion of said first and said second three-dimensional surfaces of each of said plurality of
three-dimensional surfaces of     frond members.
each of said plurality of frond
members,




                                  Ex. D at 4.

                                  The second three-dimensional surface of the plurality of frond members comprises the reverse of the
                                  synthetic thatch member pictured above, as shown on pages 2-3 of this chart.




                                                                     9
                    Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 11 of 32 PageID 120




wherein each of said second      VIVA Palm is a thatch member, wherein the thatch member has a serrated second portion wherein each
portions is separated relative   of said second portions is separated relative to one another, such that a plurality of gaps are defined
to one another, such that a      between each of said second portions of each of said plurality of frond members.
plurality of gaps are defined
between each of said second
portions of each of said
plurality of frond members.




                                 Ex. D at 4.




                                                                   10
                    Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 12 of 32 PageID 121




2. The synthetic thatch            Endureed VIVA Palm is a synthetic thatch member as described in claim 1, wherein each of the plurality
member of claim 1, wherein         of frond members comprises a pair of angled surfaces, said pair of angled surfaces being oriented
each of the plurality of frond     relative to one another so as to further define both said first and said second portions of said first and said
members comprises a pair of        second three-dimensional surfaces of said thatch member.
angled surfaces, said pair of
angled surfaces being oriented
relative to one another so as to
further define both said first
and said second portions of
said first and said second
three-dimensional surfaces of
said thatch member.




                                                                        11
                   Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 13 of 32 PageID 122




3. The synthetic thatch          On information and belief, VIVA Palm is a synthetic thatch member as defined in claim 2, wherein the
member of claim 2, wherein:      pair of angled surfaces define a ridge portion on each of said plurality of frond members;
said pair of angled surfaces
define a ridge portion on each
of said plurality of frond
members;




                                                                   12
                    Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 14 of 32 PageID 123




said pair of angled surfaces     On information and belief, VIVA Palm is a synthetic thatch member as defined in claim 2, wherein the
define at least one valley       pair of angled surfaces define at least one valley portion adjacent at least one edge of each of said
portion adjacent at least one    plurality of frond members;
edge of each of said plurality
of frond members;




                                                                   13
                     Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 15 of 32 PageID 124




in said fused portion, said at     On information and belief, VIVA Palm is a synthetic thatch member as defined in claim 2, wherein the
least one valley portion is        valley portion is configured to, at least in part, define said substantially impermeable surface;
configured to, at least in part,
define said substantially
impermeable surface;




                                                                     14
                    Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 16 of 32 PageID 125




and in said serrated portion,      On information and belief, VIVA Palm is a synthetic thatch member as defined in claim 2, wherein the
said at least one valley portion   valley portion is configured to, at least in part, define said plurality of gaps.
is configured to, at least in
part, define said plurality of
gaps.




                                                                     15
                    Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 17 of 32 PageID 126




6. The synthetic thatch            Endureed VIVA Palm is a synthetic thatch member as described in claim 1, wherein a length of said
member of claim 1, wherein a       synthetic thatch member is variable across each of said plurality of frond members, such that a
length of said synthetic thatch    substantially fan-shaped arc is defined at least in part by said second portions of each of said plurality
member is variable across          of frond members in said serrated portion.
each of said plurality of frond
members, such that a
substantially fan-shaped arc is
defined at least in part by said
second portions of each of
said plurality of frond
members in said serrated
portion.




                                   Ex. D at 4.




                                                                      16
                    Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 18 of 32 PageID 127




7. The synthetic thatch            Endureed VIVA Palm is a synthetic thatch member as described in claim 1, wherein a length of said
member of claim 1, wherein a       synthetic thatch member is substantially fixed across each of said plurality of frond members, such
length of said synthetic thatch    that a substantially linear edge of said synthetic thatch member is defined at least in part by said second
member is substantially fixed      portions of each of said plurality of frond members in said serrated portion.
across each of said plurality of
frond members, such that a
substantially linear edge of
said synthetic thatch member
is defined at least in part by
said second portions of each
of said plurality of frond
members in said serrated
portion.




                                   Ex. D at 4.




                                                                       17
                    Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 19 of 32 PageID 128




11. The synthetic thatch          Endureed VIVA Palm is a synthetic thatch member as described in claim 1, wherein a width of each of
member of claim 1, wherein a      said plurality of frond members is approximately one inch.
width of each of said plurality
of frond members is
approximately one inch.




                                                                    18
                    Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 20 of 32 PageID 129




12. The synthetic thatch          On information and belief, VIVA Palm is a synthetic thatch member as described in claim 11, wherein
member of claim 11, wherein       said width is variable so as to define a taper between said first and said second portions of each of
said width is variable so as to   said plurality of frond members, such that said width in said second portion is substantially less
define a taper between said       than said width in said first portion.
first and said second portions
of each of said plurality of
frond members, such that said
width in said second portion is
substantially less than said
width in said first portion.




                                  Ex. D at 4.


                                                                    19
                    Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 21 of 32 PageID 130




13. The synthetic thatch          On information and belief, VIVA Palm is a synthetic thatch member as described in claim 12, wherein
member of claim 12, wherein       each of said tapers on each of said plurality of frond members define, at least in part, each of said
each of said tapers on each of    plurality of gaps between each of said second portions of each of said plurality of frond members.
said plurality of frond
members define, at least in
part, each of said plurality of
gaps between each of said
second portions of each of
said plurality of frond
members.




                                  Ex. D at 4.



                                                                    20
                   Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 22 of 32 PageID 131




17. The synthetic thatch        VIVA Palm is a synthetic thatch member as described in claim 1, wherein said first and said second three-
member of claim 1, wherein      dimensional surfaces of said thatch member comprise a texture imprinted thereon.
said first and said second
three-dimensional surfaces of   “Viva Palm is a synthetic palm leaf formed into a textured shingle.” Ex. E at 1.
said thatch member comprise
a texture imprinted thereon.    “Viva Palm is available in two different pattern designs. The pattern design is visible on the interior
                                ceiling when used in the horizontal or vertical batten configuration.” Ex. B at 1.

18. The synthetic thatch        VIVA Palm is a synthetic thatch member as described in claim 17, wherein said texture comprises a
member of claim 17, wherein     plurality of irregularities formed in one or more of each of said plurality of frond members.
said texture comprises a
plurality of irregularities     “Pattern: VIVA Palm includes two different pattern designs which make up the underside ceiling texture.
formed in one or more of each   Choosing Fanned versus Folded VIVA is simply an aesthetic choice. However, each pattern has two
of said plurality of frond      different variations (A and B) among the pattern to prevent obvious repetition and give a more
members.                        realistic look. Both the A and B shingles will be included in every VIVA palm order.” Ex. B at 5.




                                                                    21
                    Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 23 of 32 PageID 132




19. The synthetic thatch          VIVA Palm is a synthetic thatch member as defined in claim 1, wherein said member further comprises an
member of claim 1, wherein        attachment portion, said attachment portion being configured to selectively secure proximate
said member further               portions of each of said plurality of frond members, said proximate portions being substantially
comprises an attachment           opposite said portions of each of said plurality of frond members defining said serrated portion.
portion, said attachment
portion being configured to
selectively secure proximate
portions of each of said
plurality of frond members,
said proximate portions being
substantially opposite said
portions of each of said
plurality of frond members
defining said serrated portion.




                                  Ex. D at 5, 9.




                                                                    22
                   Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 24 of 32 PageID 133




20. The synthetic thatch        VIVA Palm is a synthetic thatch member as defined in claim 1, wherein said fused portion covers a
member of claim 1, wherein      surface area of approximately one square foot.
said fused portion covers a
surface area of approximately
one square foot.




                                Ex. B at 2.

                                The fused portion of the Field shingle constitutes approximately half of the total area of the shingle.
                                Therefore, the fused portion covers an area of approximately one square foot.
21. A method of installation of VIVA Palm includes a method of installation of a synthetic thatch member for use as a roofing material
a synthetic thatch member for product.
use as a roofing material
product, said method of
installation comprising the
steps of:




                                “This instruction manual is for the installation of VIVA on an open batten roof frame.” Ex. D at 1-2.



                                                                  23
                    Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 25 of 32 PageID 134




(A) providing a plurality of   Viva Palm consists of a plurality of thatch members. Claim 21(A) further defines the synthetic thatch
synthetic thatch members,      members as follows:
each member comprising:
                                      (i) a plurality of frond members, said frond members defining a first three-dimensional surface of
                                      said thatch member and a second three-dimensional surface of said thatch member, said first and
                                      second surfaces comprising opposing sides of said plurality of frond members;

                                      (ii) a fused portion, said fused portion comprising a first portion of said first and said second three-
                                      dimensional surfaces of each of said plurality of frond members, wherein each of said first portions
                                      is connected relative to one another, such that said fused portion defines a substantially
                                      impermeable surface; and

                                      (iii) a serrated portion, said serrated portion being located substantially adjacent said fused portion
                                      and comprising a second portion of said first and said second three-dimensional surfaces of each of
                                      said plurality of frond members, wherein each of said second portions is separated relative to one
                                      another, such that a plurality of gaps are defined between each of said second portions of each of
                                      said plurality of frond members;

                               The 836 Patent describes the plurality of thatch members in claim 21 using identical language to claim 1.
                               For additional analysis of this limitation, please see this claim chart at claim 1.




                                                                   24
                   Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 26 of 32 PageID 135




(B) affixing a first one of said The VIVA Palm installation method includes “affixing a first one of said plurality of synthetic thatch
plurality of synthetic thatch    members to an adjacently positioned portion of a roofing structure, such that said serrated portion
members to an adjacently         is oriented substantially below said fused portion.”
positioned portion of a roofing
structure, such that said
serrated portion is oriented
substantially below said fused
portion; and




                                “Construct the eave by installing the first row of field shingles on the second purlin, nailing on every
                                indent except the top corner. Place a nail to the lower purlin at the end of the shingle, which will be
                                covered by the following shingle. Always leave a minimum 2” inch side lap on all shingle installations.”
                                Ex. D at 6.




                                                                   25
                     Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 27 of 32 PageID 136




(C) affixing a second one of        The VIVA Palm installation method includes affixing a second one of said plurality of synthetic thatch
said plurality of synthetic         members to an adjacently positioned portion of said roofing structure, such that said first and second ones
thatch members to an                of said plurality of synthetic thatch members are both positioned substantially along the same
adjacently positioned portion       horizontal plane, and such that at least a portion of said fused portion of said second one of said plurality
of said roofing structure, such     of synthetic thatch members at least partially overlaps at least a portion of said fused portion of said first
that said first and second ones     one of said plurality of synthetic thatch members.
of said plurality of synthetic
thatch members are both
positioned substantially along
the same horizontal plane, and
such that at least a portion of
said fused portion of said
second one of said plurality of
synthetic thatch members at
least partially overlaps at least
a portion of said fused portion
of said first one of said
plurality of synthetic thatch
members.




                                    “[T]he third row will attach to the same purlin as the first row. Make sure all side laps are a minimum of
                                    two inches.” Ex. D at 6.




                                                                         26
                    Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 28 of 32 PageID 137




23. The method of claim 21,      The VIVA Palm installation method includes the method of claim 21, further comprising the step of
further comprising the step of   affixing a third one of said plurality of synthetic thatch members to an adjacently positioned portion
affixing a third one of said     of said roofing structure.
plurality of synthetic thatch
members to an adjacently
positioned portion of said
roofing structure,




                                 “[T]he third row will attach to the same purlin as the first row. Make sure all side laps are a minimum of
                                 two inches.” Ex. D at 6.




                                                                     27
                     Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 29 of 32 PageID 138




such that at least a portion of     The VIVA Palm installation method includes affixing three synthetic thatch members, such that at least a
said fused portion of said third    portion of said fused portion of said third one of said plurality of synthetic thatch members is
one of said plurality of            positioned substantially above said first and said second ones of said plurality of synthetic thatch
synthetic thatch members is         members, such that at least a portion of said fused portion of said third one of said plurality of synthetic
positioned substantially above      thatch members at least partially overlaps both (i) at least a portion of said fused portion of said first
said first and said second ones     one of said plurality of synthetic thatch members; and (ii) at least a portion of said fused portion of
of said plurality of synthetic      said second one of said plurality of synthetic thatch members.
thatch members, such that at
least a portion of said fused
portion of said third one of
said plurality of synthetic
thatch members at least
partially overlaps both (i) at
least a portion of said fused
portion of said first one of said
plurality of synthetic thatch
members; and (ii) at least a
portion of said fused portion
of said second one of said
plurality of synthetic thatch
members.




                                    “[T]he third row will attach to the same purlin as the first row. Make sure all side laps are a minimum of
                                    two inches.” Ex. D at 6.




                                                                        28
                   Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 30 of 32 PageID 139




26. A method of                 The method of manufacture for VIVA Palm consists of a method of manufacturing a synthetic thatch
manufacturing a synthetic       member for use as a roofing material product, the thatch member comprising a plurality of frond
thatch member for use as a      members.
roofing material product, the
thatch member comprising a      “Premium aesthetics meet affordability with this authentic, palm style thatch. VIVA palm is a synthetic
plurality of frond members,     palm leaf formed into a textured shingle and then cut with a unique pattern to replicate the appearance
the method comprising the       of natural palm leaves.” Ex. E at 2 (emphasis added).
steps of:
                                “VIVA palm is an innovative roofing system simulating the appearance and texture of natural palm
                                thatch.” Ex. B at 1 (emphasis added).
placing a molten polymer        The method of manufacture for VIVA Palm consists of placing a molten polymer material into a mold;
material into a mold; and       and forming said synthetic thatch member from said molten polymer material.
forming said synthetic thatch
member from said molten         VIVA Palm is composed of HDPE (Ex. B at 2).
polymer material,
                                “Vacuum forming HDPE is similar to pressure forming except that it is generally used when greater part
                                detail and dimensional repeatability are necessary. The forming temperature for HDPE is also higher,
                                generally 300°F to 340°F. Exceeding 340°F is not recommended because it can cause bubbling of the
                                material surface.

                                Molds for vacuum forming are generally made of wood or plaster for short life short runs and of
                                nonferrous metals for long life long runs. For metals, aluminum is generally the material of choice. Molds
                                should be designed with radii at least two times the material thickness and draft angles of 5° or greater.
                                Vacuum holes should not exceed 1/32” in diameter.”
                                See, https://www.emcoplastics.com/assets/pdf/HDPE/HDPE%20Fabrication%20Guide.pdf at 14.




                                                                   29
                   Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 31 of 32 PageID 140




said synthetic thatch member    The method of manufacture for Viva Palm consists forming a synthetic thatch member from molten
comprising:                     polymer. Claim 26 further defines the synthetic thatch member as follows:

                                        (i) a plurality of frond members, said frond members defining a first three-dimensional surface of
                                        said thatch member and a second three-dimensional surface of said thatch member, said first and
                                        second surfaces comprising opposing sides of said plurality of frond members;

                                        (ii) a fused portion, said fused portion comprising a first portion of said first and said second three-
                                        dimensional surfaces of each of said plurality of frond members, wherein each of said first portions
                                        is connected relative to one another, such that said fused portion defines a substantially
                                        impermeable surface; and

                                        (iii) a serrated portion, said serrated portion being located substantially adjacent said fused portion
                                        and comprising a second portion of said first and said second three-dimensional surfaces of each of
                                        said plurality of frond members, wherein each of said second portions is separated relative to one
                                        another, such that a plurality of gaps are defined between each of said second portions of each of
                                        said plurality of frond members;

                                 The 836 Patent describes the thatch member in claim 26 using identical language to claim 1. For
                                 additional analysis of this limitation, please see this claim chart at claim 1.
wherein said mold defines        The method of manufacture for Viva Palm includes a mold, wherein said mold defines said structural
said structural configuration of configuration of at least said plurality of frond members, said fused portion, and said serrated portion.
at least said plurality of frond
members, said fused portion,     “Vacuum forming HDPE is similar to pressure forming except that it is generally used when greater
and said serrated portion.       part detail and dimensional repeatability are necessary. The forming temperature for HDPE is also
                                 higher, generally 300°F to 340°F. Exceeding 340°F is not recommended because it can cause bubbling of
                                 the material surface.

                                Molds for vacuum forming are generally made of wood or plaster for short life short runs and of
                                nonferrous metals for long life long runs. For metals, aluminum is generally the material of choice. Molds
                                should be designed with radii at least two times the material thickness and draft angles of 5° or greater.
                                Vacuum holes should not exceed 1/32” in diameter.”
                                See, https://www.emcoplastics.com/assets/pdf/HDPE/HDPE%20Fabrication%20Guide.pdf at 14.


                                                                     30
Case 3:20-cv-01154-BJD-JBT Document 1-7 Filed 10/09/20 Page 32 of 32 PageID 141




                                      31
